Citation Nr: 0404806	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial evaluation for the 
postoperative residuals, left acromioclavicular separation, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1998 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that granted the veteran's claim of entitlement to 
service connection for a left shoulder disability at a 10 
percent evaluation.  The veteran however continues to 
disagree with the level of disability assigned.  A hearing 
before the undersigned Veterans Law Judge at the RO (i.e. a 
travel board hearing) was held in September 2003.


FINDING OF FACT

The veteran's left shoulder disability, the minor extremity, 
is results in the equivalent of limitation of motion to the 
shoulder level.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for the veteran's 
service connected left shoulder disability, the minor 
extremity, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.7, Diagnostic Codes 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In this regard, the record shows that the veteran submitted 
his claim for service connection for the disability in issue 
in September 2000.  In July 2001, the RO informed the veteran 
of the requirements necessary to establish his claims for 
service connection, and of the VCAA and what evidence the VA 
would obtain.  Also, in August 2001, the veteran sent a 
letter to the RO indicating that he did not have any 
additional information to submit.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the July 2002 
statement of the case, and October 2002 and June 2003 
supplemental statements of the case, he was informed of the 
criteria necessary to establish service connection.  VA 
General Counsel has stated that under 38 U.S.C. § 7105(d), 
upon receipt of a notice of disagreement in response to a 
decision on a claim, the "agency of original jurisdiction" 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC  8-2003.  

Also, the RO has obtained all available evidence identified 
by the veteran.  The veteran has also undergone several VA 
examinations, dated October 2000, November 2000, and August 
2002.  

Accordingly, the Board finds the requirements of the VCAA 
have been satisfied and that the veteran has not been 
prejudiced by this decision.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, the Board can proceed.  

Factual Background

Service medical records show that the veteran sustained a 
left acromioclavicular  (AC) joint separation while playing 
football in November 1998.  Pain medication was prescribed, 
however, symptoms persisted with shoulder laxity.  Left 
distal clavicle excision, open reduction, and fixation was 
performed of the acromioclavicular joints and reconstruction 
of the coracoclavicular ligament with the coracoacromial 
ligament was performed in June 1999.  The veteran had good 
results from this procedure but reinjured his shoulder in a 
car accident in September 1999.  The veteran had a second 
surgery to his left shoulder in April 2000, by a private 
physician.  Service medical records show that the veteran 
received numerous physical therapy treatments for his left 
shoulder disability throughout this period.

The veteran underwent a VA general medical evaluation in 
October 2000, and a VA orthopedic examination in November 
2000.  The reports of those examinations indicate that the 
veteran reported chronic pain and impaired range of motion in 
his left shoulder.  The veteran was noted to be right-handed.  
The veteran reported that he continued to do physical therapy 
exercises on a daily basis.  He described some limitation of 
motion and difficulty with activities such as lifting or 
carrying.  He also had increased pain with overhead type 
activities.

Examination of the left shoulder revealed a well-healed 
surgical scar.  There was a palpable space of the AC joint 
secondary to prior excision of the distal clavicle.  On range 
of motion testing he had 180° of flexion and abduction with 
encouragement.  He had 90° of internal and external rotation.  
He did have pain on extremes of flexion and abduction.  He 
had tenderness to palpation over the AC joint.  Supraspinatus 
stress test was negative.  He had 5/5 strength in the 
shoulder.  The examiner diagnosed the veteran with residuals 
of the left shoulder injury with AC joint separation -- 
postoperative times two.  The examiner indicated that the 
veteran did have some pain on range of motion testing the 
left shoulder.  He opined that this pain could further limit 
functional ability during flare-ups with increased use as 
described.  The report of X-rays taken in November 2000 of 
the left shoulder indicated that the distal end of the 
clavicle was surgically absent.  The X-rays were noted to be 
otherwise unremarkable.

In statement from the veteran received in January and April 
2001 he reported that his left shoulder disorder results in 
his inability to due any heavy lifting which limits his 
employment opportunities.  He states that he wakes up an hour 
to an hour and a half early in order to make it through the 
day with the least amount of pain possible.  At night he must 
sleep on his stomach or back otherwise his shoulder slides 
out of place. 

The veteran received a VA neurological examination in August 
2002.  The examiner noted the past medical history of the 
veteran's left shoulder.  As to present symptoms, the veteran 
reported that he had no difficulty eating.  He said that his 
sleep was occasionally interfered with by pain in the 
shoulder.  He indicated that using a power mower increased 
pain in his shoulder.  It was noted that the veteran had no 
muscle atrophy.  On the left shoulder was a visible scar 
about the shoulder itself and a broad space could be felt 
between the lateral clavicle and the acromion.  Passive 
manipulation of the shoulder resulted in complaints of 
tingling in his fingers during adduction and internal 
rotation on the right, and abduction and external rotation, 
as well as adduction and internal rotation on the left.  He 
was cable of 180° of elevation of the right shoulder and 160° 
of the left.  He was capable of 60° of shoulder extension 
bilaterally.  With the arm extended, the elbow flexed, and 
the shoulder internally rotated, he could flex further to 
cover 4.5 vertebral spines bilaterally, which the examiner 
indicated was normal.  On abduction against resistance from 
zero to 45°, he reported no pain on the right and only slight 
pain at 0° on the left.  However, at 45°, the pain was more 
intense, and in both instances it was referred to the 
acromioclavicular joint.  There was also reduction in his 
ability to tolerate downward traction and adduction because 
of pain in the shoulder.  Tenderness to palpation was found 
over the left shoulder, especially laterally to the biceps 
tendon.  His appreciation of sensation, tested by pinprick, 
touch, temperature, position, and vibration, was unremarkable 
except for inversion of his appreciation of thermal stimuli 
in various body parts with something cold being reported as 
warm.  Reflexes of biceps, triceps, brachioradialis, finger 
flexors, knees, hamstrings, ankles, and jaw were two plus and 
equal.  The plantar responses were flexor.  There was no 
abnormality seen on examination of the spine and straight leg 
raising was tolerated to 90°.  The examiner indicated that 
the veteran displayed no abnormality of the nervous system.  
The examiner indicated that the tingling in the veteran's 
finger produced by shoulder manipulation reflected a 
relatively common and clinically insignificant postural 
narrowing of the space between the collarbone and first rib 
at the level of the thoracic inlet with secondary compression 
of the brachial plexus.  The examiner indicated that at the 
time of the examination, the veteran displayed no 
fatigability.  There was still, both on physical examination 
as well as X-ray evaluation, a separation between the lateral 
portion of the clavicle and the acromion.  At the time of the 
examination the examiner indicated that he thought that there 
was a slight degree of joint laxity consistent with the 
condition which the veteran had suffered, as indicated by an 
increase in his pain.  No degenerative changes were seen on 
X-ray and he did not find impingement syndrome.  The examiner 
indicated the veteran was without evidence of disease of the 
nervous system, and that postural paresthesias are not 
disease or clinically significant conditions.  

X-rays taken of the veteran's left shoulder in August 2002 
showed a foreshortened appearance consistent with a history 
of resection of the distal end.  The left acromioclavicular 
joint was widened with small ossicles noted in the 
interspace.  The coracoclavicular space appeared within 
normal limits.  The sternoclavicular joint was unremarkable 
as imaged at the margin of the film.  The radiologist's 
impression was of postsurgical changes associated with 
resection of the distal left clavicle.  Further X-rays showed 
the humeral head normal in contour and position.  The 
glenohumeral joint space showed no significant degenerative 
changes.  Subacromial space was preserved.  Postsurgical 
changes at the distal left clavicle were noted, consistent 
with resection.

The veteran received a VA orthopedic examination in August 
2002.  The examiner noted the prior history of the veteran.  
The examiner indicated that at the present time, the veteran 
complained of daily pain in his left shoulder.  He stated 
that even if he was sitting upright for about 10 minutes, the 
left shoulder started to ache.  He was aware of a popping 
sensation in the shoulder when he moved it.  If he was 
driving with his left arm elevated holding the steering wheel 
for greater than 10 minutes he has pain.  There was pain if 
he slept on his shoulder.  He stated that there was no pain 
if he kept his left arm close to the side of his body.  He 
was not aware of any stiffness in the shoulder.  He was aware 
of some weakness when lifting.  However, the veteran 
indicated that he does not experience any functional 
obstruction doing his work, in that he is right-handed and 
carries trays with his right arm and does not use his left 
arm for lifting.

The examiner indicated that the veteran's history suggested a 
degree of fatigability and lack of endurance, as evidenced by 
pain and discomfort after 10 minutes of holding his arm on 
the steering wheel.  The veteran was not aware of any 
swelling over the area.  The veteran was also not aware of 
any slipping of the shoulder.  However, he was aware of a 
popping sensation periodically.  He indicated that weather 
changes did seem to adversely affect the shoulder with 
greater aching pain.  The examiner indicated that it was not 
apparent on the history that the veteran's functional 
activities were affected in any negative manner when there 
was increased pain, nor was there any change in range of 
motion when there were increased symptoms.  The veteran took 
no medication and wore no braces.  It was again noted that 
there had been two surgical procedures on the left shoulder.  
There was light deltoid muscle atrophy when viewing the 
veteran standing on the left as compared to the right.  
Active range of motion with the goniometer revealed forward 
flexion of 170° compared with 180° on the right.  Active 
lateral elevation of the left was 160° compared with 180° on 
the right.  Internal rotation of left was 70° with the arm 
elevated 90°, and with the arm at the side the left hand 
could be brought to be T10.  This was compared on the right 
shoulder with external rotation to 90° with the shoulder 
elevated and the right hand could be brought to the same 
point to the back opposite T10 as the left.

The left shoulder externally rotated to 60°, whereas the 
right shoulder externally rotated to 80°, both with the arm 
at the side and elevated at 90°.  Therefore, there was slight 
limitation of motion of the left shoulder actively as 
compared to the right.  There was slight crepitus felt over 
the acromioclavicular joint during active and passive range 
of motion.  Impingement maneuver was negative.  There was no 
visible subluxation in the distal clavicle with the veteran 
standing, and when downward stress was applied to the left 
shoulder.  External rotation and strength on the left was 
3/5, whereas the right was 5/5.  Shoulder depressor strength 
was decreased on the left to approximately 3/5, with the 
right at 5/5.  Over the area of the scar, there was a 2 cm 
palpable defect in the acromioclavicular joint area, which 
was the result of the resection of the distal clavicle.  
There was no tenderness about the rotator cuff area.  The 
examiner diagnosed the veteran with an acromioclavicular 
separation, and status post excision of the distal clavicle 
with coracoacromial ligament reconstruction and secondary 
surgery with excision of osteophytes.  The examiner indicated 
that there was no clinical evidence of separation of the 
acromioclavicular joint that was subluxation.  The palpable 
defect, which was the result of the excision of the distal 
clavicle, was expected following such surgery.  The examiner 
indicated that there was no evidence of joint laxity about 
the acromioclavicular joint on the basis of clinical 
examination.  On X-rays, if weight bearing films were done, 
abnormal alignment of the distal clavicle with the acromion 
would be evidence of laxity, but the examiner indicated that 
this could not be determined on clinical examination.  The 
examiner indicated that the veteran showed no findings to 
suggest impingement.  A note attached to this examination 
dated September 2000 indicated that X-rays showed no 
subluxation and no arthritis, only apparent postsurgical 
calcification having no clinical significance.

The veteran received a hearing before the undersigned 
Veterans Law Judge in September 2003.  The transcript of the 
hearing indicated in relevant part that the veteran reported 
that it was his understanding that he was told in service 
that because he had sustained incisions to his clavicle bone, 
he should be receiving a 30% disability rating.  The veteran 
reported that he had to perform daily exercises or his arm 
would stiffen.  He reported that he would have aching pains 
in his arm whenever it rained or stormed or was cold outside.  
He indicated that he was not able to sleep on his left 
shoulder.  He indicated that when he drove he had to hold his 
hands at the bottom of the stairwell because his arm would 
fall asleep when he placed it at the top of the steering 
wheel.  The veteran indicated that he was not receiving any 
current treatment for this disability but was performing 
daily exercises.  He reported daily pain being a three on a 
scale of one to 10, when he was not using his shoulder, and a 
seven or eight after using the shoulder all day.

The veteran indicated that his left shoulder problem did not 
affect his performance in his current job as a waiter because 
he lifted with his right hand.  He did indicate that the 
strength of his left shoulder was limited.  The veteran 
indicated that he had to sleep on his back or stomach because 
he rolled over on the shoulder it would "crunch".  He 
indicated he was taking no medication at all for this 
disability.  He indicated that he felt his left hand grasp 
was not as strong.  The veteran indicated that he experienced 
pain during his range of motion at about shoulder level, or 
slightly above.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2002) must be considered, and 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These factors do not specifically relate to muscle 
or nerve injuries independently of each other, but rather, 
refer to overall factors, which must be considered when 
rating the veteran's joint injury.  

The veteran's statements regarding the severity of his left 
shoulder disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 10 percent rating for the service 
connected left shoulder disability pursuant to the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
§  Part 4, Diagnostic Code 5203.  Under this code for 
malunion of the clavicle or scapula, a 10 percent rating is 
warranted for either a major or minor extremity.  A 20 
percent rating for either a major or minor extremity requires 
nonunion, with loose movement or rate on impairment of 
function of the contiguous joint.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side and 20 percent on the 
minor side; and limitation to 25 degrees from the side is 
rated 40 percent disabling on the major side and 30 percent 
rating on the minor side.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2003).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for impairment 
of either extremity caused by malunion resulting in moderate 
deformity, or by infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  When there are recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements a 30 percent evaluation is warranted for 
the major extremity and 20 percent for the minor extremity.  
Where there is fibrous union, a 50 percent evaluation is 
warranted for the major extremity and 40 percent for the 
minor extremity.

In this regard, the Board finds probative the veteran's 
states and his testimony at his hearing in September 2003, in 
which he discussed chronicity and the severity of the 
shoulder pain which he described as seven or eight out of ten 
after use during the day.  Additionally, the VA examinations 
of August 2002, which noted slight limitation of motion, also 
showed crepitus and a significant reduction in strength and 
deltoid muscle atrophy.  In view of these findings and 
symptoms, when considered in conjunction with the Deluca 
case, the Board finds that the degree of functional 
impairment caused by the left shoulder pain results in the 
equivalent of limitation of motion of the of the left 
shoulder to shoulder level. Accordingly, a 20 percent rating 
is warranted.

However, there is no indication that the veteran would 
warrant any higher rating than 20%.  In this regard, it is 
noted that current X-rays show no subluxation and no 
arthritis.  Further, there has been no indication that the 
veteran has limitation of the arm to 25 degrees from the 
side, such that a higher rating would be warranted under 
Diagnostic Code 5201, nor is there any indication of fibrous 
union such that a higher rating would be warranted under 
Diagnostic Code 5202.  Further, it is noted that the 
veteran's scars from his surgeries are well healed, and not 
tender, and therefore the veteran would not warrant a 
separate rating for these scars.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  In this regard 
the October 2000 VA examination showed that the range of 
motion and strength were normal.  However, there was 
tenderness to palpation over the AC joint.  However, the 
examiner indicated that the veteran did have pain on range of 
motion testing and also opined that this pain could further 
limit functional ability during flare-ups with increased use 
as the veteran described.  Additionally, the veteran's 
description of his symptoms has essentially remained constant 
throughout the appeal period.  Accordingly, the Board finds 
that the 20 rating is warranted throughout the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to an increased initial evaluation of 20 percent 
for postoperative residuals of a left acromioclavicular 
separations is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



